DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 16-34 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
	In view of the applicant’s remarks, claim amendments, and further searching by the office the current claims presented are in a condition of allowance. Regarding claims 16, 22, 30, the closest prior art of Puskas (2005/0164205) discloses using two coherent lasers and two photon counting detectors for detecting molecules. The prior art fails to disclose or make obvious a device for measuring fluid property of a sample fluid having a coherent light source with a first and second photon-counting detector that produces electronic pulses for each photon detected and is positioned to receive a first portion of the coherent light from the coherent light source scattered by the sample; and single-scattering fluid property analysis software running on a processor and responsive to the cross-correlation logic and operative to derive at least one fluid property for the sample fluid in the fluid vessel from a cross-correlation signal from the cross- correlation logic resulting from cross correlation of the pulses from the first photon- counting detector and the pulses from the second photon-counting detector; and the single-scattering fluid property analysis software is operative to derive the fluid property from thermally driven motion of probe particles suspended in the sample fluid, and in combination with the other recited limitations of claims 16, 22, 30. Claims 17-21, 23-29, 31-34 are allowed by the virtue of dependency on the allowed claims 16, 22, 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        September 16, 2021